UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7194



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERESA D. BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Herbert N. Maletz, Senior Judge, sitting by designation. (CR-89-
391-JFM, CR-89-392-JFM, CA-97-1095-HNM)


Submitted:   September 30, 1998           Decided:   October 13, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Teresa Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Teresa Brown seeks to appeal the district court’s order deny-

ing her motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court. United States v. Brown, Nos. CR-89-391-JFM;

CR-89-392; CA-97-1095-HNM (D. Md. July 29, 1997). In addition, we

note that Brown’s claim that her counsel provided her with inef-

fective assistance on appeal is belied by the record. See Jones v.

Barnes, 463 U.S. 745 (1983). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2